UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 February 20, 2015 Commission File Number: 000-50492 LIVEREEL MEDIA CORPORATION (Translation of registrant's name into English) 130 Adelaide Street West, Suite 1010 Toronto, Ontario M5H3P5, Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. [X] Form 20-F[] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 6-K Items 1. Form 45-102F1 Notice of Intention to Distribute Securities 2. Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LIVEREEL MEDIA CORPORATION Date:February 20, 2015 By: /s/ Henry Kneis Henry Kneis Chief Financial Officer Form 45-102F1 Notice of Intention to Distribute Securities under Section 2.8 of NI 45-102 Resale of Securities REPORTING ISSUER 1. Name of reporting issuer: LiveReel Media Corporation (the "Issuer") SELLING SECURITY HOLDER 2. Your name: Difference Capital Financial Inc. 3. The offices or positions you hold in the reporting issuer: Directors and officers of Difference Capital Financial Inc. hold the officer and director position, including Chief Executive Officer and Chief Financial Officer, of the Issuer 4. Are you selling securities as a lender, pledgee, mortgagee or other encumbrancer? No 5. Number and class of securities of the reporting issuer you beneficially own: 20,648,150 Common Shares DISTRIBUTION 6. Number and class of securities you propose to sell: 20,648,150 Common Shares 7. Will you sell the securities privately or on an exchange or market? If on an exchange or market, provide the name. Private transaction. WARNING IT IS AN OFFENCE TO SUBMIT INFORMATION THAT, IN A MATERIAL RESPECT AND IN LIGHT OF THE CIRCUMSTANCES IN WHICH IT IS SUBMITTED, IS MISLEADING OR UNTRUE. CERTIFICATE I certify that: (1) I have no knowledge of a material fact or material change with respect to the issuer of the securities that has not been generally disclosed; and (2) the information given in this form is true and complete. Date: February 20, 2015
